


Exhibit 10.17

 

Resolution approved on November 10, 2009 by the Motorola Compensation and
Leadership Committee

 

WHEREAS, Motorola sponsors and maintains the Motorola Omnibus Incentive Plan of
2006, as amended through November 10, 2009 (the “2006 Omnibus Plan”);

 

WHEREAS, the 2006 Omnibus Plan is administered by the Compensation and
Leadership Committee (the “Committee”);

 

WHEREAS, by Unanimous Written Consent dated December 15, 2008, the Committee
authorized, empowered and directed the proper officers of Motorola, to take any
actions, they deem necessary, desirable or appropriate to amend, modify or
adjust, effective December 31, 2008, any compensation or benefit plan, agreement
or arrangement, including those of or affecting any officer subject to
Section 16 of the Securities Exchange Act of 1934 or a member of Motorola’s
Senior Leadership Team, to comply with Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”) or other applicable law, provided such
amendments, modifications or adjustments do not have the effect of increasing
the compensation or benefits of plan participants or affected individuals;

 

WHEREAS, pursuant to the aforementioned delegation of authority, by resolution
dated December 30, 2008, the Corporate Vice President, Rewards, HRIT, Staffing
and M&A, Motorola amended each Restricted Stock Unit Award Agreement under the
2006 Omnibus Plan that was outstanding as of such date (“Outstanding Restricted
Stock Unit Award Agreements”);

 

WHEREAS, the Committee now deems it advisable to ratify the above action and to
further amend the Outstanding Restricted Stock Unit Award Agreements to the
extent that such awards remain outstanding as of the date of this resolution;

 

NOW THEREFORE, BE IT RESOLVED, that the amendment, as set forth below, of each
Restricted Stock Unit Award Agreement under the Motorola Omnibus Incentive Plan
of 2006 (“2006 Omnibus Plan”) that was outstanding as of December 30, 2008
(“Outstanding Restricted Stock Unit Award Agreement”) is hereby ratified:

 

“Notwithstanding any provision in this Award to the contrary, if the Grantee is
a “specified employee” (within the meaning of Treasury Regulation
Section 1.409A-1(i) and using the identification methodology selected by
Motorola from time to time) on the date of the Grantee’s termination of
employment, any payment which would be considered “nonqualified deferred
compensation” within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), that the Grantee is entitled to receive upon
termination of employment and which otherwise would be paid or delivered during
the six-month period immediately following the date of the Grantee’s termination
of employment will instead be paid or delivered on the earlier of (i) the first
day of the seventh month following the date of the Grantee’s termination of
employment,

 

--------------------------------------------------------------------------------


 

and (ii) the Grantee’s death.  Notwithstanding any provision in this Award that
requires the Company to pay or deliver payments with respect to Units upon
vesting (or no later than March 15th of the year following the year in which the
applicable Units vest), if the event that causes the applicable Units to vest is
not a permissible payment event as defined in Section 409A(a)(2) of the Code (or
if the event is a permissible payment event but requires the Grantee to provide
continued services for a certain period of time following such permissible
payment event), then the payment with respect to such Units will instead be paid
or delivered on the earlier of (i) the specified date of payment or delivery
originally provided for such Units, or (ii) the date of the Grantee’s
termination of employment (subject to any delay required by the first sentence
of this paragraph).  For purposes of determining the time of payment or delivery
of any payment the Grantee is entitled to receive upon termination of
employment, the determination of whether the Grantee has experienced a
termination of employment will be determined by Motorola in a manner consistent
with the definition of “separation from service” under the default rules of
Section 409A of the Code.”

 

FURTHER RESOLVED, each Outstanding Restricted Stock Unit Award Agreement that
remains outstanding as of the date of this resolution shall be amended to
include immediately following the December 30, 2008 inserted language the
sentence set forth below:

 

“Unless the Grantee has made a valid election to defer payment, payment or
delivery with respect to any Units will be made on the applicable payment date.”

 

--------------------------------------------------------------------------------
